        Case 1:21-mj-00555-SH Document 9 Filed 07/15/21 Page 1 of 16


                                                                                          CLOSED
                   U.S. District Court [LIVE]
               Western District of Texas (Austin)
  CRIMINAL DOCKET FOR CASE #: 1:21−mj−00555−SH All Defendants

Case title: USA v. Mehaffey                                 Date Filed: 07/12/2021
Other court case number: 2:20−cr−626−DWL District of
                          Arizona, Phoenix Division

Assigned to: Judge Susan
Hightower

Defendant (1)
Brannen Sage Mehaffey               represented by Horatio R. Aldredge
                                                   Federal Public Defenders' Office
                                                   Lavaca Plaza
                                                   504 Lavaca St., Ste 960
                                                   Austin, TX 78701
                                                   (512)916−5025
                                                   Fax: 512/916−5035
                                                   Email: Horatio_Aldredge@fd.org
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED
                                                   Designation: Public Defender or Community
                                                   Defender Appointment

                                                   Duty Pub. Defender−Austin
                                                   Office of the Federal Public Defender
                                                   Austin Division
                                                   500 Lavaca St., Suite 960
                                                   Austin, TX 78701
                                                   (512) 916−5025
                                                   Fax: (512) 916−5035
                                                   Email: norma_g_medrano@fd.org
                                                   TERMINATED: 07/12/2021
                                                   ATTORNEY TO BE NOTICED
                                                   Designation: Public Defender or Community
                                                   Defender Appointment

Pending Counts                                     Disposition
None

Highest Offense Level
(Opening)
None



                                                                                                   1
            Case 1:21-mj-00555-SH Document 9 Filed 07/15/21 Page 2 of 16




Terminated Counts                                      Disposition
None

Highest Offense Level
(Terminated)
None

Complaints                                             Disposition
Petition to Revoke Pretrial
Release − District of Arizona,
Phoenix Division



Plaintiff
USA                                              represented by Gabriel Aaron Cohen
                                                                U.S. Attorney's Office
                                                                Austin Office
                                                                903 San Jacinto Blvd., Suite 334
                                                                Austin, TX 78701
                                                                512−370−1246
                                                                Fax: 512−916−5854
                                                                Email: gabriel.cohen@usdoj.gov
                                                                LEAD ATTORNEY
                                                                ATTORNEY TO BE NOTICED

 Date Filed      # Page Docket Text
 07/12/2021     1       4 Arrest (Rule 5/Rule 32.1) of Brannen Sage Mehaffey. (kkc) (Entered:
                          07/12/2021)
 07/12/2021     2       8 Minute Entry for proceedings held before Judge Susan Hightower:Initial
                          Appearance in Rule 5(c)(3)/ Rule 32.1 Proceedings as to Brannen Sage Mehaffey
                          held on 7/12/2021 (Minute entry documents are not available electronically.)
                          (Court Reporter FTR Gold − ERO.) (afd) (Entered: 07/12/2021)
 07/12/2021     3       9 ORDER APPOINTING FEDERAL PUBLIC DEFENDER as to Brannen Sage
                          Mehaffey Duty Pub. Defender−Austin for Brannen Sage Mehaffey appointed..
                          Signed by Judge Susan Hightower. (afd) (Entered: 07/12/2021)
 07/12/2021     4     10 Order Regarding Financial Status as to Brannen Sage Mehaffey. Signed by Judge
                         Susan Hightower. (afd) (Entered: 07/12/2021)
 07/12/2021     5     11 ORDER OF TEMPORARY DETENTION: as to Brannen Sage Mehaffey
                         Detention and Bond Hearing set for 7/15/2021 10:00 AM before Judge Susan
                         Hightower. Signed by Judge Susan Hightower. (afd) (Entered: 07/12/2021)
 07/12/2021     6     13 NOTICE OF ATTORNEY APPEARANCE: Horatio R. Aldredge appearing for
                         Brannen Sage Mehaffey . Attorney Horatio R. Aldredge added to party Brannen
                         Sage Mehaffey(pty:dft) (Aldredge, Horatio) (Entered: 07/12/2021)


                                                                                                          2
      Case 1:21-mj-00555-SH Document 9 Filed 07/15/21 Page 3 of 16



07/15/2021   7   14 Minute Entry for proceedings held before Judge Susan Hightower:Bond
                    Revocation Hearing as to Brannen Sage Mehaffey held on 7/15/2021. (Minute
                    entry documents are not available electronically.), Detention Hearing as to
                    Brannen Sage Mehaffey held on 7/15/2021 (Minute entry documents are not
                    available electronically.) (Court Reporter ZOOM Recording.) (afd) (Entered:
                    07/15/2021)
07/15/2021       15 ORAL WAIVER of Detention/Bond Revocation Hearing by Brannen Sage
                    Mehaffey (afd) (Entered: 07/15/2021)
07/15/2021   8   16 COMMITMENT TO ANOTHER DISTRICT as to Brannen Sage Mehaffey.
                    Defendant committed to District of DIstrict of Arizona, Phoenix Division..
                    Signed by Judge Susan Hightower. (afd) (Entered: 07/15/2021)




                                                                                                  3
                  Case
                  Case1:21-mj-00555-SH
                       1:21-mj-00555-SH Document
                                        Document91 Filed
                                                   Filed07/15/21
                                                         07/12/21 Page
                                                                  Page41of
                                                                        of16
                                                                           4
                                                                                             FILED
                                   United States District Court                            July 12, 2021
                                                      for                             CLERK, U.S. DISTRICT COURT
                                                                                      WESTERN DISTRICT OF TEXAS
                                            District of Arizona
                                                                                                    kkc
                                                                                   BY: ________________________________
U. S. A. vs. Brannen Sage Mehaffey                                                                         DEPUTY
Docket No. CR-20-00626-001-DWL
AUSA: Gary Michael Restaino
Defense Attorney: Arnold Augur Spencer                           Austin Docket No.: 1:21-mj-555-SH

                PETITION FOR ACTION ON CONDITIONS OF PRETRIAL RELEASE

COMES NOW MATTHEW M. SZMYTKE, PRETRIAL SERVICES OFFICER, of the Court presenting
an official report upon the conduct and attitude of releasee: Brannen Sage Mehaffey, who was released by the
Honorable Deborah M. Fine sitting in the Court at Phoenix, on the 16th day of December, 2020, who imposed
the general terms and conditions of bail release adopted by the Court and also imposed special conditions as
follows:

              PLEASE REFER TO THE ORDER SETTING CONDITIONS OF RELEASE

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

ALLEGED VIOLATION:

Defendant must not use alcohol at all.

On July 9, 2021, the defendant contacted his supervising officer in the Western District of Texas and admitted
to consuming alcohol “hourly” since he was placed in the Location Monitoring Program, which was June 14,
2021 in the Western District of Texas.

AFFIDAVIT AND PETITION PRAYING THAT THE COURT WILL ORDER A WARRANT BE
ISSUED.

In conformance with the provisions of 28 U.S.C. § 1746, I declare under penalty of perjury, that the foregoing is
true and correct to the best of my knowledge. Based on the information presented that the defendant has
violated conditions of release, I am petitioning the Court to issue a warrant.



                                                                            July 9, 2021
Matthew M. Szmytke                                                          Date
Intensive Supervision Specialist




                                                                                                                          4
                  Case
                  Case1:21-mj-00555-SH
                       1:21-mj-00555-SH Document
                                        Document91 Filed
                                                   Filed07/15/21
                                                         07/12/21 Page
                                                                  Page52of
                                                                        of16
                                                                           4

Page 2
RE: Brannen Sage Mehaffey
July 9, 2021

Reviewed by




                                                                             July 9, 2021
Gilbert Lara                                                                 Date
Supervisory U.S. Pretrial Services Officer


                                             ORDER OF COURT

I find there is probable cause to believe the defendant has violated conditions of release, supported by the above
affirmation given under penalty of perjury. The Court orders the issuance of a warrant. Considered and ordered
this 9 day of July, 2021, and ordered filed and made a part of the records in the above case.



The Honorable MICHELLE H. BURNS
U.S. Magistrate Judge




                                                                                                                     5
               Case
               Case1:21-mj-00555-SH
                    1:21-mj-00555-SH Document
                                     Document91 Filed
                                                Filed07/15/21
                                                      07/12/21 Page
                                                               Page63of
                                                                     of16
                                                                        4
(Rev. 02/13)




                      UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF ARIZONA

 United States of America,                            WARRANT FOR ARREST

 v.
                                                      CASE NUMBER: 2:20CR626-DWL-001
 Brannen Sage Mehaffey

To:       The United States Marshal
          and any Authorized United States Officer

YOU ARE HEREBY COMMANDED to arrest Brannen Sage Mehaffey and bring him forthwith

to the nearest magistrate to answer a Pretrial Services Violation Petition charging him with 18

U.S.C. 956(a)(3)(B)-(C) and (c)(4)(A)(i) and (B) - Money Laundering; 18 U.S.C. 1956(a)(3)(B)-

(C) and (c)(4)(A)(i) - Money Laundering; and 31 USC 5324(a)(l), (3) and (d)(2), 18:2(b), and 31

C.F.R. 103.11(gg) -Structuring Financial Transactions.

                        VIOLATION OF RELEASE CONDITIONS

 Michelle H. Burns                                   United States Magistrate Judge
 Name of Issuing Officer                             Title of Issuing Officer


                                                     July 9, 2021 at Phoenix, Arizona
 Signature of Issuing Officer                        Date and Location



 (By) Deputy Clerk

 Bail fixed at $    No Bail

                                              RETURN
 This warrant was received and executed with the arrest of the above-named defendant at:

 Date Received                Name and Title of Arresting Officer   Signature of Arresting Officer




                                                                                                     6
         Case
         Case1:21-mj-00555-SH
              1:21-mj-00555-SH Document
                               Document91 Filed
                                          Filed07/15/21
                                                07/12/21 Page
                                                         Page74of
                                                               of16
                                                                  4




Date of Arrest




                                    -2-


                                                                      7
              Case Case
                   1:21-mj-00555-SH
                        1:21-mj-00555-SH
                                     Document
                                         Document
                                              2 (Court
                                                   9 only)
                                                       Filed 07/15/21
                                                              Filed 07/12/21
                                                                       Page 8Page
                                                                             of 16 1 of 1

                                         UNITED STATES DISTRICT COURT
                                          WESTERN DISTRICT OF TEXAS
                                               AUSTIN DIVISION


                             United States of America                                Criminal No.: AU:21-M -00555(1)

                             v.                                                      Date Appeared: July 12, 2021

                             (1) Brannen Sage Mehaffey                               Time:     -0- entered in 1:21-CR-115-RP
                                  Defendant



                       INITIAL APPEARANCE ON PETITION TO
                    REVOKE BOND - District of Arizona, Phoenix Division
1. Petition Filed                                 July 9, 2021            Warrant Issued:                      July 9, 2021
                                                       Date                                                        Date

   Arrested                                       July 12, 2021           Agency:                                USMS
                                                       Date                                                       Agency


2. COURT PERSONNEL:                                                    3. APPEARANCES:

   U.S. Magistrate Judge:    SUSAN HIGHTOWER                              AUSA:     N/A
   Courtroom Deputy:         James Ferrell                                DEFT:
   Court Reporter:           FTR Gold - ERO
   Interpreter:              N/A

4. PROCEEDINGS:

   a.      Age                            Education                                                           Gender          Male
   b.      Defendant understands proceedings and is mentally competent.                                                         Y
   c.      Defendant is informed of constitutional rights.                                                                      Y
   d.      Defendant understands charges.                                                                                       Y
   e.      Defendant informed of right to legal counsel.                                                                        Y
                 1) Defendant waives counsel.
                 2) Defendant intends to retain counsel.
                 3) Defendant has retained counsel:
                                                             Phone No.:
             X 4) Defendant requests appointment of counsel.
                           X       Defendant HAS NOT completed the CJA23 financial affidavit.
                                      X         Court will appoint counsel in the interest of justice based on defendantt's verbal
                                                accounting of his current financial status.

                                     Defendant HAS completed the CJA23 financial affidavit and the Court will appoint counsel
                                     because:
                                                The defendant is indigent at this time.
                                                Even though the defendant is not indigent, counsel will be appointed in the interests
                                                of justice.
                                     The Court finds that the defendant is NOT eligible and denies request.
   f.      Detention / Bond Revocation Hearing set for Thursday, July 15 at 10am before Judge Hightower


5. OTHER: Identity Hearing orally waived.




                                                                                                                                        8
          Case
          Case1:21-mj-00555-SH
               1:21-mj-00555-SH Document
                                Document93 Filed
                                           Filed07/15/21
                                                 07/12/21 Page
                                                          Page91of
                                                                of16
                                                                   1




                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

United States of America                         §
                                                 §
vs.                                              §      NO: AU:21-M -00555(1)
                                                 §
(1) Brannen Sage Mehaffey                        §

         ORDER APPOINTING FEDERAL PUBLIC DEFENDER

       Consistent with the Court’s Order Regarding Financial Status in this case, the Federal

Public Defender is hereby APPOINTED to represent the defendant.

       Should this case proceed before a United States District Judge, the appointment shall

remain in effect until terminated or a substitute attorney is appointed.

            SIGNED this 12th day of July, 2021.



                                                     ______________________________
                                                     SUSAN HIGHTOWER
                                                     UNITED STATES MAGISTRATE JUDGE




                                                                                                9
           Case
            Case1:21-mj-00555-SH
                 1:21-mj-00555-SH Document
                                   Document94 Filed
                                               Filed07/15/21
                                                     07/12/21 Page
                                                               Page10
                                                                    1 of 1
                                                                         16




                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

United States of America                         §
                                                 §
vs.                                              §     NO: AU:21-M -00555(1)
                                                 §
(1) Brannen Sage Mehaffey                        §


                         ORDER REGARDING FINANCIAL STATUS

      The defendant appeared in this Court this day and asked the Court to appoint counsel.
Because the defendant has testified under oath or otherwise satisfied the Court after appropriate
inquiry that the defendant (1) is financially unable to employ counsel and (2) does not wish to
waive counsel, and because the interests of justice so require, the Court has appointed counsel to
represent the defendant in this case.
      The defendant is advised that he may be required to reimburse the Government for the costs
of appointed counsel on completion of the case. IT IS THEREFORE ORDERED that on any
finding of guilt as to these current charges, the U.S. Probation Office is instructed to make
financial inquiries of the defendant to determine if the defendant can repay the costs of
court-appointed counsel. The U.S. Probation Office shall report its findings to the judicial officer
assigned to the case before any sentencing.

SIGNED on July 12, 2021.




                                                     ______________________________
                                                     SUSAN HIGHTOWER
                                                     UNITED STATES MAGISTRATE JUDGE




                                                                                                       10
             Case
              Case1:21-mj-00555-SH
                   1:21-mj-00555-SH Document
                                     Document95 Filed
                                                 Filed07/15/21
                                                       07/12/21 Page
                                                                 Page11
                                                                      1 of 2
                                                                           16

                            UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF TEXAS
                                           AUSTIN DIVISION
United States of America

v.                                                       Case Number: AU:21-M -00555(1)

(1) Brannen Sage Mehaffey
      Defendant

Dear Sir or Madam:
TAKE NOTICE that the above-entitled case has been set before:
UNITED STATES MAGISTRATE JUDGE SUSAN HIGHTOWER,
at the U.S. Courthouse, 501 West Fifth Street Austin, Texas Courtroom #6, for the following:
DETENTION / BOND REVOCATION HEARING
on Thursday, July 15, 2021 at 10:00 AM


EVERYONE to whom this notice is addressed (except those to whom copies are sent for
information only) must appear IN PERSON unless excused from appearing by the Court.

ATTORNEYS are reminded that it is their duty to advise clients, witnesses, and others
concerning rules of decorum to be observed in Court. (Local Court Rule AT-5(b)(12)).

WHENEVER defendants or witnesses in a criminal case have need for the services of a court
interpreter, the attorney must inform the U.S. District Clerk not later than five (5) business days
before the scheduled Court proceeding.

If defendant chooses to waive hearing, a written waiver (see attached) must be signed by
defendant and counsel and filed by 4:00 p.m. THE DAY BEFORE before scheduled hearing.

Date Issued: July 12, 2021
(1) Brannen Sage Mehaffey                          /s/
                                                   James Ferrell
                                                   Magistrate Courtroom Deputy
Attorney at Law                                    (512) 916-5896 Ext. 8720



cc:          U.S. Probation
             U.S. Pretrial Services
             U.S. Clerk
             U.S. Attorney




                                                                                                      11
            Case
             Case1:21-mj-00555-SH
                  1:21-mj-00555-SH Document
                                    Document95 Filed
                                                Filed07/15/21
                                                      07/12/21 Page
                                                                Page12
                                                                     2 of 2
                                                                          16


                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION
United States of America

v.                                                              NO: AU:21-M -00555(1)

(1) Brannen Sage Mehaffey                                       Charging District's Case No.: 2:20-CR-626-DWL

                                         Waiver of Rule 32.1 Hearing
                                (Violation of Probation or Supervised Release)

      I understand that I have been charged with violating the conditions or probation or supervised
release in a case pending in another district, the District of Arizona, Phoenix Division.

I have been informed of the charges and of my rights to:

           (1) retain counsel or request the assignment of counsel if I am unable to retain counsel;

           (2) an identity hearing to determine whether I am the person named in the charges;

           (3) production of certified copies of the judgment, warrant, and warrant application, or reliable
               electronic copies of them if the violation is alleged to have occurred in another district;

           (4) a preliminary hearing to determine whether there is probable cause to believe a violation
               occurred if I will be held in custody, and my right to have this hearing in this district if the
               violation is alleged to have occurred in this district; and

           (5) a hearing on the government's motion for my detention in which I have the burden to establish
               my eligibility for release form custody.

       I agree to waive my right(s) to:

       (      ) an identity hearing and production of the judgment, warrant and warrant application.

       (      ) a preliminary hearing.

       (      )   a detention hearing.

       (      ) an identity hearing, production of the judgment, warrant and warrant application, and any
                preliminary or detention hearing to which I may be entitled in this district. I request that
                those hearings be held in the prosecuting district, at a time set by that court.

            I consent to the issuance of an order requiring my appearance in the prosecuting district
where the charges are pending against me.

                                                         (1) Brannen Sage Mehaffey, Defendant


Date
                                                         Counsel for Defendant




                                                                                                                  12
         Case
          Case1:21-mj-00555-SH
               1:21-mj-00555-SH Document
                                 Document96 Filed
                                             Filed07/15/21
                                                   07/12/21 Page
                                                             Page13
                                                                  1 of 1
                                                                       16




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

                                                §
 UNITED STATES OF AMERICA                       §
                                                §
 V.                                             §           CAUSE NO. AU:21-M-555(1)
                                                §
 BRANNEN SAGE MEHAFFEY                          §

                         NOTICE OF ATTORNEY APPEARANCE

TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES, Horatio R. Aldredge, Assistant Federal Public Defender and enters
appearance as counsel for the defendant in the above-styled and numbered cause.

                                             Respectfully submitted.

                                             MAUREEN SCOTT FRANCO
                                             Federal Public Defender


                                             /S/ HORATIO R. ALDREDGE
                                             Supervisory Assistant Federal Public Defender
                                             Western District of Texas
                                             Lavaca Plaza
                                             504 Lavaca St., Ste. 960
                                             Austin, Texas 78701
                                             (512) 916-5025 / (512) 916-5035 (FAX)
                                             Bar Number: Texas 00795216

                                  CERTIFICATE OF SERVICE
      I hereby certify that on the 12th day of July, 2021, I filed the foregoing Notice of Attorney
Appearance using the CM/ECF system which will give electronic notification to the following:
Gabriel A. Cohen
Assistant U.S. Attorney
903 San Jacinto Blvd., Ste. 334
Austin, TX 78701


                                              /s/ HORATIO R. ALDREDGE




                                                                                                      13
           CaseCase
               1:21-mj-00555-SH
                    1:21-mj-00555-SH
                                  Document
                                      Document
                                           7 (Court
                                                9 Filed
                                                    only) 07/15/21
                                                            Filed 07/15/21
                                                                     Page 14Page
                                                                             of 161 of 1

                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF TEXAS
                                         AUSTIN DIVISION

              DETENTION / BOND REVOCATION HEARING BY VIDEO
CASE NO.       AU:21-M -00555(1)                            LOCATION: AUSTIN, TEXAS
DEFENDANT: (1) Brannen Sage Mehaffey                        ATTORNEY: Arnold Spencer

MAGISTRATE JUDGE: SUSAN HIGHTOWER                           AUSA:                  Gabriel Aaron Cohen
COURTROOM                 James Ferrell                     INTERPRETER:           N/A
DEPUTY:
COURT REPORTER:           Zoom                              PRETRIAL OFFICER: N/A
CSO:                      N/A                               TIME:                  10:07 - 10:09 AM (2 minutes)
HEARING DATE:             July 15, 2021

                                               PROCEEDINGS
        WAIVER OF PRELIMINARY HEARING FILED
        WAIVER OF ARRAIGNMENT HEARING FILED
        WAIVER OF DETENTION HEARING FILED
        PRELIMINARY / ARRAIGNMENT / DETENTION HEARING HELD
        DEFENDANT SWORN
        COURT READ CHARGES TO DEFENDANT; DEFENDANT PLED NOT GUILTY
        COURT FINDS PROBABLE CAUSE EXISTS TO PRESENT CASE TO GRAND JURY FOR INDICTMENT
        WITNESS SWORN AND TESTIFIED
        EXHIBITS OFFERED AND ADMITTED
        ARGUMENT OF COUNSEL HEARD
        MOTION FOR DETENTION IS GRANTED / WITHDRAWN / DENIED
        COURT FINDS DEFENDANT (WILL / WILL NOT) BE RELEASED ON BOND CONDITIONS
        CONDITIONS REVIEWED WITH DEFENDANT WHO ACKNOWLEDGED UNDERSTANDING &
        SIGNED NAME
 X      HEARING CONCLUDED
 X      WRITTEN ORDER TO FOLLOW


OTHER: Oral consent by all parties to proceed by videoconference. Defense counsel orally waives all proceedings
set for today. Court accepts and orders defendant's transport by USMS to the District of Arizona, Phoenix Division.




                                                                                                                      14
    Case
       Case
         1:21-mj-555
            1:21-mj-00555-SH
                       NEF for Docket
                               Document
                                      Entry
                                         9 Filed
                                              Filed
                                                  07/15/21
                                                    07/15/2021
                                                            Page 15
                                                                 Page
                                                                    of 16
                                                                       1 of 1


MIME−Version:1.0
From:TXW_USDC_Notice@txwd.uscourts.gov
To:cmecf_notices@txwd.uscourts.gov
Bcc:
−−Case Participants: Horatio R. Aldredge (elizabeth_khan@fd.org, horatio_aldredge@fd.org,
txwau_ecf@fd.org), Gabriel Aaron Cohen (gabriel.cohen@usdoj.gov, lhoffman@usa.doj.gov,
usatxw.ecfau@usdoj.gov), Duty Pub. Defender−Austin (elizabeth_khan@fd.org,
txwau_ecf@fd.org), Judge Susan Hightower (susan_hightower@txwd.uscourts.gov)
−−Non Case Participants:
−−No Notice Sent:

Message−Id:25273433@txwd.uscourts.gov
Subject:Activity in Case 1:21−mj−00555−SH USA v. Mehaffey Waiver of Detention Hearing
Content−Type: text/html

                                      U.S. District Court [LIVE]

                                       Western District of Texas

Notice of Electronic Filing


The following transaction was entered on 7/15/2021 at 10:59 AM CDT and filed on 7/15/2021

Case Name:           USA v. Mehaffey
Case Number:         1:21−mj−00555−SH
Filer:               Dft No. 1 − Brannen Sage Mehaffey
Document Number:     No document attached
Docket Text:
ORAL WAIVER of Detention/Bond Revocation Hearing by Brannen Sage Mehaffey (afd)


1:21−mj−00555−SH−1 Notice has been electronically mailed to:

Gabriel Aaron Cohen &nbsp &nbsp gabriel.cohen@usdoj.gov, LHoffman@usa.doj.gov,
usatxw.ecfau@usdoj.gov

Horatio R. Aldredge &nbsp &nbsp Horatio_Aldredge@fd.org, elizabeth_khan@fd.org, txwau_ecf@fd.org

1:21−mj−00555−SH−1 Notice has been delivered by other means to:




                                                                                                   15
          Case
           Case1:21-mj-00555-SH
                1:21-mj-00555-SH Document
                                  Document98 Filed
                                              Filed07/15/21
                                                    07/15/21 Page
                                                              Page16
                                                                   1 of 1
                                                                        16




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

United States of America                              §
                                                      §
vs.                                                   §      NO: AU:21-M -00555(1)
                                                      §
(1) Brannen Sage Mehaffey                             §          Charging District’s
                                                      §          Case No. 2:20-cr-626-DWL
                                                      §
                                                      §
                                                      §


                               COMMITMENT TO ANOTHER DISTRICT

The defendant has been ordered to appear in the                District of      Arizona, Phoenix Division               .

The defendant may need an interpreter for this language:                      N/A                                   .

        The defendant:     X has retained an attorney - Arnold Spencer.

                              is requesting court-appointed counsel.

        The defendant remains in custody after the initial appearance.

         IT IS ORDERED: The United States marshal must transport the defendant, together with a copy
of this order, to the charging district and deliver the defendant to the United States marshal for that district,
or to another officer authorized to receive the defendant. The marshal or officer in the charging district
should immediately notify the United States attorney and the clerk of court for that district of the
defendant’s arrival so that further proceedings may be promptly scheduled. The clerk of this district must
promptly transmit the papers and any bail to the charging district.




07/15/2021                                                ______________________________
                                                          SUSAN HIGHTOWER
                                                          UNITED STATES MAGISTRATE JUDGE




                                                                                                                            16
